DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN105759469).

    PNG
    media_image1.png
    163
    405
    media_image1.png
    Greyscale

Regard to claim 1, Zhang et al. disclose a light adjusting glass [multifunctional light-adjustable glass], comprising: 
a basic light adjusting structure [a first dimming composite layer comprising the electrochromic layer 22, the electrolyte layer 23, the ion storage layer 24] and 
a functional light adjusting structure [a second dimming composite layer comprising the smectic liquid crystal mixed layer 13 and the first and second transparent electrode layers 11, 12] which are disposed in a laminated manner; 
wherein, 
the basic light adjusting structure [a first dimming composite] and the functional light adjusting structure [a second dimming composite layer] are cooperated with each other and configured to control a light transmittance of the light adjusting glass,  
the base basic light adjusting structure is different from the functional light adjusting structure.  
Regard to claim 2, Zhang et al. disclose the light adjusting glass, wherein the functional light adjusting structure [a second dimming composite layer] comprises: 
a first substrate 30 and 
a second substrate 50 which are disposed opposite to each other; and 
a first liquid crystal layer 13 interposed between the first substrate and the second substrate; and 
wherein the first liquid crystal layer is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate, so that the functional light adjusting structure is capable of being in a haze state [through the control of the pulse signals on the first and second transparent electrode layers 11, 12, the smectic liquid crystals in the smectic liquid crystal mixed layer 13 are changed into a disorderly arrangement and present a foggy (hazy) state to the outside].

Regard to claim 6, Zhang et al. disclose the light adjusting glass, wherein
the first substrate comprises a first base 30, and a first electrode 11 disposed on a side of the first base proximal to the first liquid crystal layer 13; 
the second substrate comprises a second base 50 and a second electrode 12 disposed on a side of the second base proximal to the first liquid crystal layer 13; 
wherein, the first electrode and the second electrode are both plate-shaped electrodes.  

Regard to claim 10, Zhang et al. disclose the light adjusting glass, wherein the basic light adjusting structure [a first dimming composite layer comprising the electrochromic layer 22, the electrolyte layer 23, the ion storage layer 24] comprises 
a third substrate 50, 
a fourth substrate 40, and 
an electro-chromic layer 22 interposed between the third substrate and the fourth substrate; 
wherein, the electro-chromic layer controls light to transmit there-through under the control of an electric field generated between the third substrate and the fourth substrate [The phase liquid crystal mixed layer 13 is affected when the electrochromic layer 22, the electrolyte layer 23, and the ion storage layer 24 are coated, which affects the shading quality of the multifunctional light-adjustable glass finally produced to a certain extent [0044]. When shading alone, by controlling the direct current signals on the first and second transparent conductive layers 21, 25, the first dimming composite layer is rendered fully transparent, so that the first and second transparent electrode layers 11, The control of the pulse signal on 12 makes the smectic liquid crystals in the smectic liquid crystal mixed layer 13 become disorderly arranged and presents a foggy state to the outside, achieving the purpose of shading [0046]].

Regard to claim 12, Zhang et al. disclose the light adjusting glass, wherein 
the functional light adjusting structure [a second dimming composite layer comprising the smectic liquid crystal mixed layer 13 and the first and second transparent electrode layers 11, 12] comprises 
a first base 30 and 
a second base 50 which are disposed opposite to each other, 
a first electrode 11 disposed on a side of the first base proximal to the second substrate, 
a second electrode 12 disposed on a side of the second base proximal to the first base, and 
a first liquid crystal layer 13 interposed between the first electrode and the second electrode; 
the basic light adjusting structure [a first dimming composite layer comprising the electrochromic layer 22, the electrolyte layer 23, the ion storage layer 24] comprises 
a third base 50 and 
a fourth base 40 which are disposed opposite to each other, 
a third electrode 21 disposed on a side of the third base 50 proximal to the fourth base, 
a fourth electrode 25 disposed on a side of the fourth base 40 proximal to the third base, and 
an electro-chromic layer 22 interposed between the third electrode and the fourth electrode; and 
wherein the second substrate is common to the third substrate.

2.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (CN105275334) as IDS provided.

    PNG
    media_image2.png
    127
    548
    media_image2.png
    Greyscale

Regard to claim 1, Fan et al. disclose a light adjusting glass [a strain dimming window], comprising: 
a basic light adjusting structure [a Safety explosion-proof membrane 106. The present invention also expands a rich variety of space [0011]. Oil-soluble colored dyes are added to the liquid crystal glue to prepare colored strained light-adjustable glass windows and realize the effect of changing from a colored haze state to a colored translucent state [0012]] and 
a functional light adjusting structure [a polymer dispersed liquid crystal layer 103] which are disposed in a laminated manner; 
wherein, 
the basic light adjusting structure 106 and the functional light adjusting structure 103 are cooperated with each other and configured to control a light transmittance of the light adjusting glass, 
the base basic light adjusting structure is different from the functional light adjusting structure.  

Regard to claim 2, Fan et al. disclose the light adjusting glass, wherein the functional light adjusting structure 103 comprises: 
a first substrate 102 and 
a second substrate 104 which are disposed opposite to each other; and 
a first liquid crystal layer 103 interposed between the first substrate and the second substrate; and 
wherein the first liquid crystal layer is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate, so that the functional light adjusting structure is capable of being in a haze state [The strain dimming window of the present invention has been optimized in the production, and the performance index can reach more than 90% of the haze before pressing, and the bending effect occurs after pressing [0008]-[0009]].

Regard to claim 3, Fan et al. disclose the light adjusting glass, wherein the first liquid crystal layer comprises polymer network liquid crystal or polymer dispersed liquid crystal [0007].

3.	Claims 1-4, 6, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuka et al. (US 20170122028).

    PNG
    media_image3.png
    343
    593
    media_image3.png
    Greyscale

Regard to claim 1, Suzuka et al. disclose a light adjusting glass [light control element], comprising: 
a basic light adjusting structure [a light control layer 4 disposed between electrode 31 and electrode 41] and 
a functional light adjusting structure [a Light control laminate 10] which are disposed in a laminated manner; 
wherein, 
the basic light adjusting structure [a light control layer 4 disposed between electrode 31 and electrode 41] and the functional light adjusting structure [a Light control laminate 10] are cooperated with each other and configured to control a light transmittance of the light adjusting glass [0037],   
the base basic light adjusting structure is different from the functional light adjusting structure.  
Regard to claim 2, Suzuka et al. disclose the light adjusting glass, wherein the functional light adjusting structure [a Light control laminate 10] comprises: 
a first substrate 1 and 
a second substrate 2 which are disposed opposite to each other; and 
a first liquid crystal layer 3 interposed between the first substrate and the second substrate; and 
wherein the first liquid crystal layer is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate, so that the functional light adjusting structure is capable of being in a haze state [the liquid crystal layer 3 in the transparent state is transparent to visible light.  The light scattering state refers to a state in which light is scattered.  Haze that represents the light scattering rate of the layer in the light scattering state varies depending on the applied voltage, and may be, for example, 85% or more, or 90% or more.  Moreover, haze that represents the light scattering rate of the layer in the light scattering state may be 100% or less [0037]].

Regard to claim 3, Suzuka et al. disclose the light adjusting glass, wherein the first liquid crystal layer comprises polymer network liquid crystal or polymer dispersed liquid crystal [the liquid crystal layer 3 may contain a polymer-dispersed liquid crystal [0038]-[0039]].

Regard to claim 6, Suzuka et al. disclose the light adjusting glass, wherein
the first substrate comprises a first base 1, and a first electrode 11 disposed on a side of the first base proximal to the first liquid crystal layer 3; 
the second substrate comprises a second base 2 and a second electrode 21 disposed on a side of the second base proximal to the first liquid crystal layer 3;
wherein, the first electrode 11 and the second electrode 21 are both plate-shaped electrodes.  

Regard to claim 11, Suzuka et al. disclose the light adjusting glass, wherein 
the functional light adjusting structure [a Light control laminate 10] comprises 
a first base 1 and 
a second base 2 which are disposed opposite to each other, 
a first electrode 11 disposed on a side of the first base proximal to the second base, 
a second electrode 21 disposed on a side of the second base proximal to the first base, and 
a first liquid crystal layer 3 interposed between the first electrode and the second electrode; 
the basic light adjusting structure [a light control layer 4 disposed between electrode 31 and electrode 41] comprises 
a third base 2 and 
a fourth base 4 which are disposed opposite to each other, 
a third electrode 31 disposed on a side of the third base proximal to the fourth base, 
a fourth electrode 41  disposed on a side of the fourth base proximal to the third base, and 
a second liquid crystal layer 4 interposed between the third electrode and the fourth electrode; and 
wherein the second base 2 is common to the third substrate 2.  

Regard to claim 13, Suzuka et al. disclose the light adjusting glass, wherein
the first substrate comprises a first base 1, and a first electrode 11 disposed on a side of the first base proximal to the first liquid crystal layer 3; 
the second substrate comprises a second base 2 and a second electrode 21 disposed on a side of the second base proximal to the first liquid crystal layer 3; 
wherein, the first electrode and the second electrode are both plate-shaped electrodes.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuka et al. (US 20170122028) as applied to claims 1-3 in view of Wang et al. (CN106281361).
Suzuka et al. disclose the light adjusting glass, wherein the polymer network liquid crystal comprises polymer network liquid crystal [the liquid crystals may be irregularly connected to each other in a netlike appearance in the polymer-dispersed liquid crystal layer [0039]].

Suzuka et al. fail to disclose the light adjusting glass, wherein the polymer network liquid crystal comprises reverse polymer network liquid crystal.  

Wang et al. teach the polymer network liquid crystal display having a better off-state light transmittance and can achieve low-voltage drive reverse polymer-dispersed-liquid-crystal effect. Hence, it is obvious that the light adjusting glass, wherein the polymer network liquid crystal comprises reverse polymer network liquid crystal.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a light adjusting glass as Suzuka et al. disclosed with reverse polymer network liquid crystal for achieving low-voltage drive as Wang taught.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuka et al. (US 20170122028) as applied to claims 1-3 in view of Bae et al. (US 20170253801).

Suzuka et al. disclose the light adjusting glass, wherein the polymer network liquid crystal comprises polymer network liquid crystal [the liquid crystals may be irregularly connected to each other in a netlike appearance in the polymer-dispersed liquid crystal layer [0039]].

Suzuka et al. fail to disclose the light adjusting glass, wherein the polymer network liquid crystal comprises reverse polymer network liquid crystal.  

Bae et al. teach a liquid crystalline (LC) medium in polymer network liquid crystalline (PNLC) light modulation elements operated in the reverse mode. Hence, it is obvious that the light adjusting glass, wherein the polymer network liquid crystal comprises reverse polymer network liquid crystal.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a light adjusting glass as Suzuka et al. disclosed with reverse polymer network liquid crystal for exhibiting favorable fast response times [0052], favorable low voltages [0053] required for addressing, and favorable really dark or hazy "on states"[0054] as Bae taught..

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuka et al. (US 20170122028) as applied to claim 1 in view of Kim et al. (US 20180011352).

Suzuka et al. also disclose the light adjusting glass, wherein the basic light adjusting structure comprises:
a first substrate 1 and 
a second substrate 2 which are disposed opposite to each other; and 
a first liquid crystal layer 3 interposed between the first substrate and the second substrate; and 
wherein the first liquid crystal layer is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate so as to control a transmittance of light irradiated on the functional light adjusting structure.  

However, Suzuka et al. fail to disclose the light adjusting glass, wherein the first liquid crystal layer comprises color dye liquid crystal and is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate so as to control a transmittance of light, with the same color as the color dye liquid crystal, irradiated on the functional light adjusting structure.  

Kim et al. teach a liquid crystal device applied to various optical modulation devices such as a smart window, a window protection film, a flexible display device, an active retarder for displaying a 3D image, or a viewing angle adjustment film.  When such a dye is used, the liquid crystal device may be applied to display devices to adjust colors of the devices as used for the anisotropic dye that may intensively absorb and/or transform light in at least some or all of a visible region [0041]. A dye having a dichroic ratio of 5 or more, 6 or more or 7 or more may be used as the anisotropic dye. Therefore, the upper limit of the dichroic ratio is not particularly limited, an anisotropic dye having a proper dichroic ratio may be selected and used in consideration to its ability to realize the desired colors [0042]. Hence it is obvious that the light adjusting glass, wherein the first liquid crystal layer comprises color dye liquid crystal and is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate so as to control a transmittance of light, with the same color as the color dye liquid crystal, irradiated on the functional light adjusting structure.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a light adjusting glass as Suzuka et al. disclosed with the first liquid crystal layer comprising color dye liquid crystal and is configured to be deflected under an action of an electric field generated between the first substrate and the second substrate so as to control a transmittance of light, with the same color as the color dye liquid crystal, irradiated on the functional light adjusting structure for ability to realize the desired colors [0042] as Kim et al. taught.  

Regard to claim 14, Suzuka et al. disclose the light adjusting glass, wherein
the first substrate comprises a first base 1, and a first electrode 11 disposed on a side of the first base proximal to the first liquid crystal layer 3; 
the second substrate comprises a second base 2 and a second electrode 21 disposed on a side of the second base proximal to the first liquid crystal layer 3; 
wherein the first electrode and the second electrode are both plate-shaped electrodes.   

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuka et al. (US20170122028) as applied to claim 1 in view of Sethofer et al. (US4414131).

Regard to claim 7, Suzuka et al. also disclose the light adjusting glass, wherein the basic light adjusting structure comprises 
a third substrate 2, 
a fourth substrate 6, and 
a second liquid crystal layer 4 interposed between the third substrate and the fourth substrate [Light control layer 4 may be a liquid crystal layer containing, for example, a nematic liquid crystal, a cholesteric liquid crystal (inherently containing chiral additive or dyes), or a ferroelectric liquid crystal [0071]]; and 
wherein, the second liquid crystal layer includes a cholesteric liquid crystal, or a ferroelectric liquid crystal (inherently containing chiral additive or dyes) and is configured to be deflected under the control of an electric field generated between the third substrate and the fourth substrate, so as to control a transmittance of light transmitting there-through [Alternatively, light control layer 4 may be a cholesteric liquid crystal layer.  More specifically, light control layer 4 may be formed to change among the transparent state, the light scattering state, and the light reflection state according to the supplied power (voltage) [0071]]

However, Suzuka et al. fail to disclose the second liquid crystal layer including basic crystal molecules and dichroic dye molecules, wherein the second liquid crystal layer comprises chiral additive therein.  

Sethofer et al. teach the second liquid crystal layer including basic crystal molecules and dichroic dye molecules [a mixture of nematic liquid crystal host compounds and a guest dichroic dye compound (col. 1 lines 23-28) sealed between the substrates and electrodes for low voltage, (col. 10 lines 46-47)], wherein the second liquid crystal layer comprises chiral additive therein [Preparation of the complexed guest-host mixture which is suitable for low voltage, multiplexed operation with contrast exceeding 3:1 ratio requires selection of a chiral additive which will have both an extremely large positive dielectric anisotropy and will produce a short molecular helical pitch when mixed with a nematic liquid crystal (col. 10 lines 46-52)].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a light adjusting glass as Suzuka et al. disclosed with the second liquid crystal layer including basic crystal molecules and dichroic dye molecules, wherein the second liquid crystal layer comprises chiral additive therein for providing low voltage and producing a short molecular helical pitch as Sethofer et al. taught.
Regard to claim 9, Suzuka et al. disclose the light adjusting glass, wherein 
the third substrate comprises a third base 2, and a third electrode 21 disposed on a side of the third base 2 proximal to the second liquid crystal layer 4; 
the fourth substrate comprises a fourth base 6 and a fourth electrode 41 disposed on a side of the fourth base proximal to the second liquid crystal layer; 
wherein, the third electrode and the fourth electrode are both plate-shaped electrodes.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al. (US 7009665) disclose Electro-optical glazing structures having total-scattering and total-transparent modes of operation which are electrically-switchable for use in dynamically controlling electromagnetic radiation flow in diverse applications.

Kuiper et al. (US 20080094557) disclose the light control element 100 according to the present invention comprises a first chamber 110 and a second chamber 120.  The first chamber encapsulates a first liquid crystal material 112 and a first chromophore 114, which may be a part of the liquid crystal 112, or which may be covalently or ionically bound to the first liquid crystal material 112 or which may form a guest-host system with the first liquid crystal material 112.  Similarly, the second chamber 120 encapsulates a second liquid crystal material 122 and a second chromophore 124, which may be covalently or ionically bound to the second liquid crystal material 122 or which may form a guest-host system with the second liquid crystal material 122.

Yang et al. (US 20180088344) disclose Each LCD includes a plurality of light adjusting units; the light adjusting units of the plurality of LCDs are staggered from each other; and the light adjusting unit is configured to allow light emitted by the backlight to be refracted and emitted to a target position or be totally reflected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871